 COLUMBIA ENGINEERSHenry A. Young, d/b/a Columbia Engineers Inter-national and Eastern Indiana District Councilof Carpenters, affiliated with United Brother-hood of Carpenters and Joiners of America,AFL-CIO. Cases 25-CA-10458 and 25-CA-106401 December 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 4 June 1980 the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which the Board, inter alia,ordered the Respondent to make whole certain em-ployees for any loss of pay suffered by reason ofthe Respondent's discrimination against them. On10 December 1981 the United States Court of Ap-peals for the Seventh Circuit entered its judgmentenforcing the backpay provisions of the Board'sOrder. A controversy having arisen over theamount of backpay due under the Board's Order,as enforced by the court, the Regional Director forRegion 25, on I December 1982, issued and dulyserved on the Respondent a backpay specificationand notice of hearing, alleging the amounts ofbackpay due the discriminatees under the Board'sOrder and notifying the Respondent that it shouldfile a timely answer complying with the Board'sRules and Regulations. The Respondent did not filean answer to the backpay specification, but ratherit executed a stipulation with the Charging Party,approved by the Regional Director, in which theparties agreed that certain discriminatees were duespecific amounts of backpay and that the Respond-ent would pay said amounts no later than the closeof business on 15 March 1983. To date the Re-spondent has failed to pay the discriminatees anyportion of the backpay agreed upon in the stipula-tion, asserting that it is financially unable to pay.On 14 April 1983 counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on 19 April 1983,the Board issued an order transferring proceedingto the Board and a Notice to Show Cause why theGeneral Counsel's motion should not be granted.i 249 NLRB 1023.On 29 April 1983 the Respondent filed a brief inopposition to the Motion for Summary Judgment,in which it admits all the facts asserted in the Gen-eral Counsel's Motion for Summary Judgment butcontends that the Board should not grant the Gen-eral Counsel's motion because the Respondent is fi-nancially unable to pay the backpay amountswhich it owes.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentBecause the Respondent has stipulated to theamounts of backpay which it owes to the discri-minatees and now admits all the facts in the Gener-al Counsel's Motion for Summary Judgment, it isapparent that there are no substantial and materialissues which warrant a hearing. Respondent merelyinterposes a plea of inability to pay. However, "theissue in a backpay proceeding is the amount dueand not whether [the Respondent is] able to pay."Star Grocery Co., 245 NLRB 196, 197 (1979). Ac-cordingly, we grant the Motion for SummaryJudgment, conclude that the net backpay due dis-criminatees Paul Guinther, Jack F. Hammond, andTom Hogan is as stated in the parties' stipulationwhich the Regional Director approved on 15 Feb-ruary 1983, and order that payment thereof, plusinterest, be made by the Respondent to the discri-minatees.ORDERThe National Labor Relations Board orders thatthe Respondent, Henry A. Young, d/b/a ColumbiaEngineers International, Muncie, Indiana, itsagents, successors, and assigns, shall make wholePaul Guinther, Jack F. Hammond, and TomHogan, by payments to them of $10,598.69,$260.67, and $7,200.31, respectively, plus interestaccrued on net backpay since 15 March 1983.2 On being informed that the Respondent was asserting an inability topay the amount set forth in the stipulation, the Regional Office requestedof the Respondent, on 24 March 1983, that it provide the Regional Officewith a resume of his assets and liabilities The Respondent failed to pro-vide the requested information, although he did attach such material tohis brief in opposition to the Motion for Summary Judgment.268 NLRB No. 48337